Exhibit 10.1
INDEMNIFICATION AGREEMENT
          This Indemnification Agreement, dated as of ___, 200_, is made by and
between Layne Christensen Company, a Delaware corporation (the “Corporation”)
and                      (the “Indemnitee”).
RECITALS
          A. The Corporation recognizes that competent and experienced persons
are increasingly reluctant to serve or to continue to serve as directors or
officers of corporations unless they are protected by comprehensive liability
insurance or indemnification, or both, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and due to
the fact that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;
          B. The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore fail to provide such directors and officers with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take;
          C. The Corporation and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and officers
and the exposure from such litigation frequently bears no reasonable
relationship to the compensation of such directors and officers;
          D. The Corporation believes that it is unfair for its directors and
officers to assume the risk of huge judgments and other expenses which may occur
in cases in which the director or officer received no personal profit and in
cases where the director or officer was not culpable;
          E. The Corporation, after reasonable investigation, has determined
that the liability insurance coverage presently available to the Corporation may
be inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected. The Corporation believes that the interests of
the Corporation and its stockholders would best be served by a combination of
such insurance and the indemnification by the Corporation of the directors and
officers of the Corporation;
          F. The Corporation’s ByLaws require the Corporation to indemnify its
directors and officers to the fullest extent permitted by the Delaware General
Corporation Law (the “DGCL”). The ByLaws expressly provide that the
indemnification provisions set forth therein are not exclusive, and contemplate
that contracts may be entered into between the Corporation and its directors and
officers with respect to indemnification;
          G. Section 145 of the DGCL (“Section 145”), under which the
Corporation is organized, empowers the Corporation to indemnify its officers,
directors, employees and agents

 



--------------------------------------------------------------------------------



 



by agreement and to indemnify persons who serve, at the request of the
Corporation, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive;
          H. Section 102(b)(7) of the DGCL allows a corporation to include in
its certificate of incorporation a provision limiting or eliminating the
personal liability of a director for monetary damages in respect of claims by
shareholders and corporations for breach of certain fiduciary duties, and the
Corporation has so provided in its Certificate of Incorporation that each
Director shall be exculpated from such liability to the maximum extent permitted
by law;
          I. The Corporation desires to provide the Indemnitee with specific
contractual assurances of the Indemnitee’s rights to full indemnification
against litigation risks and reasonable expenses (regardless, among other
things, of any amendment to or revocation of the Certificate of Incorporation
and ByLaws or any change in the ownership of the Corporation or the composition
of its Board of Directors) and, to the extent insurance is available, the
coverage of the Indemnitee under the Corporation’s directors’ and officers’
liability insurance policies;
          J. The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Corporation and its stockholders;
          K. The Corporation desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Corporation free from undue
concern for unwarranted claims for damages arising out of or related to such
services to the Corporation; and
          L. Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Corporation on the condition that he
is furnished the indemnity provided for herein.
AGREEMENT
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     Section 1. Certain Definitions. For purposes of this Agreement, the
following definitions shall apply:
          (a) The term “Proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, proceeding, or
arbitration, whether civil, criminal, administrative, investigative, appellate
or arbitral, and whether formal or informal.
          (b) The term “by reason of the fact that Indemnitee is or was a
director or officer, of the Corporation, or while serving as a director or
officer of the Corporation, is or was

2



--------------------------------------------------------------------------------



 



serving or has agreed to serve at the request of the Corporation as a director,
officer, employee or agent of any Other Enterprise” shall be broadly construed
and shall include, without limitation, any actual or alleged act or omission to
act.
          (c) The term “Expenses” shall be broadly and reasonably construed and
shall include, without limitation, all direct and indirect expenses, costs or
charges of any type or nature whatsoever (including, without limitation, all
attorneys’ fees and related disbursements, appeal bonds, other out-of-pocket
costs and reasonable compensation for time spent by Indemnitee for which
Indemnitee is not otherwise compensated by the Corporation or any third party,
provided that the rate of compensation and estimated time involved is approved
by the Corporation’s Board of Directors, which approval shall not be
unreasonably withheld, conditioned or delayed), actually and reasonably incurred
by Indemnitee in connection with the investigation, preparation, prosecution,
defense, settlement, arbitration or appeal of, or the giving of testimony in, a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Corporation’s Certificate of Incorporation or ByLaws, Section 145
of the General Corporation Law of the State of Delaware or otherwise.
          (d) The term “judgments, fines and amounts paid in settlement” shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever (including, without
limitation, all penalties and amounts required to be forfeited or reimbursed to
the Corporation), as well as any penalties or excise taxes assessed on a person
with respect to an employee benefit plan.
          (e) The term “Corporation” shall include, without limitation and in
addition to the resulting corporation, any constituent corporation or any Other
Enterprise (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that any person who is or was a director, officer, employee or
agent of such constituent corporation or Other Enterprise, or is or was serving
at the request of such constituent corporation as a director, officer, employee
or agent of any Other Enterprise, shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as he or she would have with respect to such constituent corporation
or Other Enterprise as if its separate existence had continued.
          (f) The term “Other Enterprises” shall include, without limitation,
any other corporation, partnership, joint venture, trust or employee benefit
plan.
          (g) The term “serving at the request of the Corporation” shall
include, without limitation, any service as a director, officer, employee or
agent of the Corporation which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to any Other Enterprise,
including any employee benefit plan or its participants or beneficiaries.
          (h) A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Corporation” as referred to in this
Agreement.

3



--------------------------------------------------------------------------------



 



          (i) The term “defense” shall include investigations of any Proceeding,
appeals of any Proceeding and defensive assertion of any cross -claim or
counterclaim.
          (j) The term “Independent Counsel” means a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent:
(i) the Corporation or Indemnitee in any matter material to either such party
(other than with respect to matters concerning Indemnitee under this Agreement,
or of other indemnitees under similar indemnification agreements), or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or Indemnitee in an action to determine Indemnitee’s
rights under this Agreement. The Corporation agrees to pay the reasonable fees
of the Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
          (k) The term “Change of Control” means (i) an acquisition by any
person (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
of twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding voting securities; (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Corporation and any new director whose election by
the Board of Directors or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or (iii) the consummation
of a merger or consolidation involving the Corporation if the stockholders of
the Corporation, immediately before such merger or consolidation, do not own,
immediately following such merger or consolidation, more than eighty percent
(80%) of the combined voting power of the outstanding voting securities of the
resulting entity in substantially the same proportion as their ownership of
voting securities immediately before such merger or consolidation, (iv) the
consummation of the sale or other disposition of all or substantially all of the
assets of the Corporation, (v) approval by the stockholders of the Corporation
of a complete liquidation or dissolution of the Corporation or (vi) there occurs
any other event of a nature that would be required to be reported in response to
either Item 5.01 of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A (or
a response to any similar item on any similar schedule or form promulgated under
the Exchange Act), whether or not the Corporation is then subject to such
reporting requirement. Notwithstanding the foregoing, a Change of Control shall
not be deemed to occur solely because twenty percent (20%) or more of the then
outstanding voting securities is acquired by (i) a trustee or other fiduciary
holding securities under one or more employee benefit plans maintained by the
Corporation or any of its subsidiaries or (ii) any entity that, immediately
prior to such acquisition, is owned directly or indirectly by the stockholders
of the Corporation in the same proportion as their ownership of shares in the
Corporation immediately prior to such acquisition.

4



--------------------------------------------------------------------------------



 



     Section 2. Indemnification.
          (a) Subject to Sections 4, 6 and 8 of this Agreement, to the fullest
extent not prohibited by the laws of the State of Delaware, as the same now
exists or may hereafter be amended (but only to the extent any such amendment
permits the Corporation to provide broader indemnification rights than such law
permitted the Corporation to provide prior to such amendment), the Corporation
shall indemnify, defend and hold harmless, Indemnitee if Indemnitee was or is a
party or is threatened to be made a party to, or a witness of, or is otherwise
involved in, any Proceeding by reason of the fact that Indemnitee is or was or
has agreed to serve as a director or officer of the Corporation, or is or was
serving at the Corporation’s request as a director, officer, employee or agent
of any Other Enterprise, or by reason of any action taken or alleged to have
been taken, or omitted to be taken or alleged to be omitted to be taken, in such
capacity.
          (b) The indemnification provided by this Section 2 shall be from and
against Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding, but shall only be provided if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation, and, with respect to any criminal Proceeding,
had no reasonable cause to believe Indemnitee’s conduct was unlawful.
          (c) Notwithstanding the foregoing provisions of this Section 2, in the
case of any Proceeding by or in the right of the Corporation to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a director
or officer of the Corporation, or while serving at the Corporation’s request as
a director, officer, employee or agent of any Other Enterprise, no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Corporation
unless, and only to the extent that, the Delaware Court of Chancery or the court
in which such Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the Delaware Court of Chancery or such other court shall deem
proper.
          (d) The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any Proceeding, had
reasonable cause to believe that Indemnitee’s conduct was unlawful.
     Section 3. Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding referred to in Section 2 hereof or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against Expenses actually and
reasonably incurred in connection therewith. For purposes of this Agreement and
without limiting the foregoing, if any Proceeding is disposed of, on the merits
or otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to Indemnitee, (ii) an adjudication that Indemnitee
was liable to the Corporation, (iii) a plea of guilty or nolo contendere by
Indemnitee, (iv) an adjudication that Indemnitee did

5



--------------------------------------------------------------------------------



 



not act in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, and (v) with respect to
any criminal Proceeding, an adjudication that Indemnitee had reasonable cause to
believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.
          If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses,
judgments, fines or amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with any Proceeding, or in
defense of any claim, issue or matter therein, and any appeal therefrom but not,
however, for the total amount thereof, the Corporation shall nevertheless
indemnify Indemnitee for the portion of such Expenses, judgments, fines or
amounts paid in settlement to which Indemnitee is entitled. Any necessary
determination regarding allocation or apportionment of Expenses between
successful and unsuccessful claims, issues or matters shall be made by the
person, persons or entity empowered or selected under Section 4(a) to determine
whether Indemnitee is entitled to indemnification.
     Section 4. Determination That Indemnification Is Proper.
          (a) Any indemnification hereunder shall (unless otherwise ordered by a
court) be made by the Corporation unless a determination is made that
indemnification of such person is not proper in the circumstances because he or
she has not met the applicable standard of conduct set forth in Section 2(b)
hereof. Any such determination shall be made (i) by a majority vote of the
directors who are not parties to the Proceeding in question (“disinterested
directors”), even if less than a quorum, (ii) by a majority vote of a committee
of disinterested directors designated by majority vote of disinterested
directors, even if less than a quorum, (iii) by a majority vote of a quorum of
the outstanding shares of stock of all classes entitled to vote on the matter,
voting as a single class, which quorum shall consist of stockholders who are not
at that time parties to the Proceeding in question, (iv) by Independent Counsel,
or (v) by a court of competent jurisdiction; provided, however, that following a
Change of Control of the Corporation, with respect to all matters thereafter
arising out of acts, omissions or events occurring prior to or after the Change
of Control of the Corporation concerning the rights of Indemnitee to seek
indemnification under this Section 4, such determination shall be made by
Independent Counsel selected in the manner described in Section 4(b). Such
Independent Counsel shall determine as promptly as practicable whether and to
what extent Indemnitee would be permitted to be indemnified under applicable law
and shall render a written opinion to the Corporation and to Indemnitee to such
effect.
          (b) If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 4(a) hereof, the Independent
Counsel shall be selected as provided in this Section 4(b). The Independent
Counsel shall be selected by the Board of Directors. Indemnitee may, within ten
(10) days after such written notice of selection shall have been given, deliver
to the Corporation, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as

6



--------------------------------------------------------------------------------



 



Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 6(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Corporation or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction of resolution of any objection
which shall have been made by the Indemnitee to the Corporation’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 4(a)
hereof. The Corporation shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 4(a) hereof, and the Corporation shall pay all
reasonable fees and expenses incident to the procedures of this Section 4(b)
regardless of the manner in which such Independent Counsel was selected or
appointed.
     Section 5. Advance Payment of Expenses; Notification and Defense of Claim.
          (a) In the event that the Corporation does not assume the defense
pursuant to Section 5(c) of any Proceeding of which the Corporation receives
notice under this Agreement, any Expenses incurred by Indemnitee in defending a
Proceeding, or in connection with an enforcement action pursuant to
Section 6(b), shall be paid by the Corporation to Indemnitee in advance of the
final disposition of such Proceeding as soon as practicable but in any event no
later than twenty (20) days after receipt by the Corporation of (i) a statement
or statements from Indemnitee requesting such advance or advances from time to
time, and (ii) an undertaking by or on behalf of Indemnitee to repay such amount
or amounts, only if, and to the extent that, there is a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee is not entitled to be indemnified by the Corporation as
authorized by this Agreement or otherwise. Such undertaking shall be accepted
without reference to the financial ability of Indemnitee to make such repayment.
Advances shall be unsecured and interest-free. Notwithstanding the foregoing,
the obligation of the Corporation to advance Expenses pursuant to this Section 5
shall be subject to the condition that, if, when and to the extent that the
Corporation determines that Indemnitee would not be permitted to be indemnified
under applicable law, the Corporation shall be reimbursed within sixty (60) days
of such determination, by Indemnitee (who hereby agrees to reimburse the
Corporation) for such amounts previously paid by the Corporation pursuant to
this Section 5; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Corporation that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Corporation for any advance of
Expenses until a final judicial determination is made with respect thereto (as
to which all rights of appeal therefrom have been exhausted or lapsed).
          (b) Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim thereof is to be made against
the Corporation hereunder, notify the Corporation of the commencement thereof.
The failure to promptly notify

7



--------------------------------------------------------------------------------



 



the Corporation of the commencement of the Proceeding, or Indemnitee’s request
for indemnification, will not relieve the Corporation from any liability that it
may have to Indemnitee hereunder, except to the extent the Corporation is
prejudiced in its defense of such Proceeding as a result of such failure.
          (c) In the event the Corporation shall be obligated to pay the
Expenses of Indemnitee with respect to a Proceeding, as provided in this
Agreement, the Corporation, if appropriate, shall be entitled to assume the
defense of such Proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Corporation, the Corporation will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ Indemnitee’s own counsel in Proceeding at
Indemnitee’s expense and (ii) if (1) the employment of counsel by Indemnitee has
been previously authorized in writing by the Corporation, (2) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense, (3) after a Change of Control, the
employment of counsel by Indemnitee has been approved by the Independent Counsel
or (4) the Corporation shall not, in fact, have employed counsel to assume the
defense of such Proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the Expense of the Corporation, except as otherwise provided by this
Agreement. The Corporation shall not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Corporation or as to which counsel for the Corporation or Indemnitee shall have
reasonably made the conclusion provided for in clause (2) of the proviso in the
immediately preceding sentence.
          (d) Notwithstanding any other provision of this Agreement to the
contrary, to the extent that Indemnitee is, by reason of Indemnitee’s corporate
status with respect to the Corporation or any Other Enterprise which Indemnitee
is or was serving or has agreed to serve at the request of the Corporation, a
witness or otherwise participates in any Proceeding at a time when Indemnitee is
not a party in the Proceeding, the Corporation shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.
     Section 6. Procedure for Indemnification.
          (a) To obtain indemnification (other than as provided otherwise
herein) under this Agreement, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.
          (b) The determination whether to grant Indemnitee’s indemnification
request (whether made by the Board of Directors or one of its committees,
Independent Counsel, or the

8



--------------------------------------------------------------------------------



 



Corporation’s stockholders) shall be made promptly, and in any event within
sixty (60) days following receipt of a request for indemnification pursuant to
Section 6(a). The right to indemnification as granted by Section 2 of this
Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction if the Corporation denies such request, in whole or in part, or
fails to respond within such sixty-day (60) period. It shall be a defense to any
such action (other than an action brought to enforce a claim for the advance of
Expenses under Section 5 hereof where the required undertaking, if any, has been
received by the Corporation) that Indemnitee has not met the standard of conduct
set forth in Section 2 hereof, but the burden of proving such defense by clear
and convincing evidence shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors or one of its committees, its
Independent Counsel, and its stockholders) to have made a determination prior to
the commencement of such action that indemnification of Indemnitee is proper in
the circumstances because Indemnitee has met the applicable standard of conduct
set forth in Section 2 hereof, nor the fact that there has been an actual
determination by the Corporation (including its Board of Directors or one of its
committees, its Independent Counsel, and its stockholders) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has or has not met the applicable standard
of conduct. The Indemnitee’s Expenses incurred in connection with successfully
establishing Indemnitee’s right to indemnification, in whole or in part, in any
such Proceeding or otherwise shall also be indemnified by the Corporation.
          (c) The Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a request for indemnification pursuant
to this Section 6, and the Corporation shall have the burden of proof in
overcoming that presumption in reaching a determination contrary to that
presumption. Such presumption shall be used as a basis for a determination of
entitlement to indemnification unless the Corporation overcomes such presumption
by clear and convincing evidence.
          (d) The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Corporation shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
     Section 7. Insurance and Subrogation.
          (a) The Corporation represents that it currently has in effect the
following policy or policies of director and officer liability insurance (the
“Insurance Policies”) which names or covers Indemnitee as an insured:

              Insurer   Policy No.   Amount   Deductible              

          (b) So long as Indemnitee shall continue to serve as a director or
officer of the Corporation, or shall continue at the request of the Corporation
to serve as a director or officer, employee or agent of any Other Enterprise,
and thereafter so long as Indemnitee shall be subject to any possible claim or
is a party or is threatened to be made a party to any Proceeding, by

9



--------------------------------------------------------------------------------



 



reason of the fact that Indemnitee is or was a director or officer of the
Corporation, or is or was serving in any of said other capacities at the request
of the Corporation, the Corporation shall be required to maintain the Insurance
Policies in effect or to obtain policies of directors’ and officers’ liability
insurance from established and reputable insurers with coverage in at least the
amount or amounts as prescribed by the Insurance Policies and which provides the
Indemnitee with substantially the same rights and benefits as the Insurance
Policies, and which coverage, rights and benefits shall, in any event, be as
favorable to Indemnitee as are accorded to the most favorably insured of the
Corporation’s directors or officers, as the case may be (“Comparable D&O
Insurance”) unless, in the reasonable business judgment of the Board of
Directors of the Corporation as it may exist from time to time, either (i) the
premium cost for such Insurance Policies or Comparable D&O Insurance is
disproportionate to the amount of coverage provided, or (ii) the coverage
provided by such Insurance Policies or Comparable D&O Insurance is so limited by
exclusions that there is insufficient benefit provided by such director and
officer liability insurance; provided, however, that in the event that the Board
of Directors makes such a determination, the Corporation shall provide notice to
Indemnitee no less than ninety (90) days prior to the lapse or termination of
coverage under the Insurance Policies or Comparable D&O Insurance.
          (c) If, at the time of the receipt of a notice of a claim pursuant to
the terms hereof, the Corporation has director and officer liability insurance
in effect, the Corporation shall give prompt notice of the commencement of such
claim, and any Proceeding in which such claim is asserted, to the insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such claim or Proceeding in accordance with the terms of such
policies. The failure or refusal of any such insurer to pay any such amount
shall not affect or impair the obligations of the Corporation under this
Agreement.
          (d) In the event of any payment by the Corporation under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance
policy, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights in accordance with
the terms of such insurance policy. The Corporation shall pay or reimburse all
expenses actually and reasonably incurred by Indemnitee in connection with such
subrogation.
          (e) The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder (including, but not
limited to, Expenses, judgments, fines, ERISA excise taxes or penalties, and
amounts paid in settlement) if and to the extent that Indemnitee has otherwise
actually received such payment under the Corporation’s Certificate of
Incorporation or ByLaws, or any insurance policy, contract, agreement or
otherwise.
          (f) The Corporation’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Corporation
as a director, officer, employee or agent of any Other Enterprise shall be
reduced by any amount Indemnitee has actually received as indemnification or
advancement of Expenses from such Other Enterprise.

10



--------------------------------------------------------------------------------



 



     Section 8. Limitation on Indemnification. Notwithstanding any other
provision herein to the contrary, the Corporation shall not be obligated
pursuant to this Agreement:
          (a) Claims Initiated by Indemnitee. To indemnify or advance expenses
to Indemnitee with respect to a Proceeding (or part thereof) initiated by
Indemnitee, except with respect to a Proceeding brought to establish or enforce
a right to indemnification (which shall be governed by the provisions of
Sections 6(b) and 8(b) of this Agreement), unless such Proceeding (or part
thereof) was authorized or consented to by the Board of Directors of the
Corporation or the Proceeding was commenced following a Change of Control.
          (b) Action for Indemnification. To indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any Proceeding instituted by
Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such
Proceeding, in whole or in part, or unless and to the extent that the court in
such Proceeding shall determine that, despite Indemnitee’s failure to establish
his or her right to indemnification, Indemnitee is entitled to indemnity for
such expenses; provided, however, that nothing in this Section 8(b) is intended
to limit the Corporation’s obligation with respect to the advancement of
expenses to Indemnitee in connection with any such Proceeding instituted by
Indemnitee to enforce or interpret this Agreement, as provided in Section 5
hereof.
          (c) Certain Statutory Violations. To indemnify Indemnitee on account
of any Proceeding with respect to which final judgment is rendered against
Indemnitee for (i) payment or an accounting of profits arising from the purchase
or sale by Indemnitee of securities in violation of Section 16(b) of the
Exchange Act or any similar successor statute, or (ii) any reimbursement of the
Corporation by the Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by the Indemnitee from the
sale of securities of the Corporation, as required in each case under the
Exchange Act (including any such reimbursements that arise from an accounting
restatement of the Corporation pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act”), or the payment to the Corporation of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act).
          (d) Non-compete and Non-disclosure. To indemnify Indemnitee in
connection with Proceedings or claims involving the enforcement of non-compete
and/or non-disclosure agreements or the non-compete and/or non-disclosure
provisions of employment, consulting or similar agreements the Indemnitee may be
a party to with the Corporation, or any subsidiary of the Corporation or any
Other Enterprise.
     Section 9. Mutual Acknowledgement. Both the Corporation and the Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Corporation from indemnifying its directors, officers,
employees, agents or fiduciaries under this Agreement or otherwise. The
Indemnitee understands and acknowledges that the Corporation has undertaken or
may be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Corporation’s right under public policy
to indemnify the Indemnitee.

11



--------------------------------------------------------------------------------



 



     Section 10. Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any Proceeding without the Corporation’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed; provided,
however, that if a Change of Control has occurred, the Corporation shall be
liable for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement.. The Corporation shall not
settle any Proceeding in any manner that would impose any fine or other
obligation on Indemnitee without Indemnitee’s prior written consent, which shall
not be unreasonably withheld, conditioned or delayed.
     Section 11. Savings Clause. If any provision or provisions of this
Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Corporation shall nevertheless indemnify Indemnitee as to
Expenses, judgments, fines and amounts paid in settlement with respect to any
Proceeding, including an action by or in the right of the Corporation, to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated and to the full extent permitted by applicable law.
     Section 12. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Corporation shall, to
the fullest extent permitted by law, contribute to the payment of Indemnitee’s
Expenses, judgments, fines and amounts paid in settlement with respect to any
Proceeding, or any claims, issues or matters in such Proceeding, in an amount
that is just and equitable in the circumstances, taking into account, among
other things, contributions by other directors and officers of the Corporation
or others pursuant to indemnification agreements or otherwise; provided, that,
without limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (i) the failure of Indemnitee
to meet the standard of conduct set forth in Section 2 hereof, or (ii) any
limitation on indemnification set forth in Section 7(c), 8, 9 or 10 hereof.
     Section 13. Form and Delivery of Communications. All notices and other
communications given or made pursuant to this Agreement shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
address or facsimile number set forth below, or to such other address or
facsimile number as may have been furnished hereafter to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.
          If to the Corporation:
Attn:
Facsimile:

12



--------------------------------------------------------------------------------



 



          If to Indemnitee:
     Section 14. Subsequent Legislation. If the General Corporation Law of
Delaware is amended after adoption of this Agreement to expand further the
indemnification of, or advancement of Expenses to, or making permitted
contribution to, directors or officers, then the Corporation shall indemnify and
advance Expenses and make contributions to Indemnitee to the fullest extent
permitted by the General Corporation Law of Delaware, as so amended.
     Section 15. Nonexclusivity. The provisions for indemnification, advancement
of Expenses and contribution set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Corporation’s Certificate of Incorporation or ByLaws, in any court in
which a Proceeding is brought, the vote of the Corporation’s stockholders or
disinterested directors, other agreements or otherwise, and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as a director or
officer of the Corporation, or ceased serving at the Corporation’s request as a
director, officer, employee or agent of any Other Enterprise, and shall inure to
the benefit of the heirs, executors, administrators and legal representatives of
Indemnitee. However, no amendment or alteration of the Corporation’s Certificate
of Incorporation or ByLaws or any other agreement shall adversely affect the
rights provided to Indemnitee under this Agreement.
     Section 16. Enforcement. The Corporation shall be precluded from asserting
in any judicial Proceeding that the procedures and presumptions of this
Agreement are not valid, binding and enforceable. The Corporation agrees that
its obligations set forth in this Agreement are unique and special, and that
failure of the Corporation to comply with the provisions of this Agreement will
cause irreparable and irremediable injury to Indemnitee, for which a remedy at
law will be inadequate. As a result, in addition to any other right or remedy
Indemnitee may have at law or in equity with respect to breach of this
Agreement, Indemnitee shall be entitled to injunctive or mandatory relief
directing specific performance by the Corporation of its obligations under this
Agreement.
     Section 17. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification of, and advancement of Expenses and contribution to, Indemnitee
to the fullest extent now or hereafter permitted by law.
     Section 18. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.
     Section 19. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No

13



--------------------------------------------------------------------------------



 



waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.
     Section 20. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place. This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as a director, officer, employee, agent of fiduciary (as applicable) of
the Corporation or of any Other Enterprise.
     Section 21. Service of Process and Venue. For purposes of any Proceedings
to enforce this Agreement, the Corporation and Indemnitee hereby irrevocably and
unconditionally (i) agree that any Proceeding arising out of or in connection
with this Agreement shall be brought only in the Chancery Court of the State of
Delaware (the “Delaware Court”), and not in any other state or federal court in
the United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
Proceeding arising out of or in connection with this Agreement,
(iii) irrevocably appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, CT Corporation as its agent in the
State of Delaware as such party’s agent for acceptance of legal process in
connection with any such Proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such Proceeding
in the Delaware Court, and (v) waive, and agree not to plead or to make, any
claim that any such Proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.
     Section 22. Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification of, or advancement of Expenses or contribution to, its
officers and directors by the Corporation, then the indemnification, advancement
of Expenses and contribution provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.
     Section 23. Employment Rights. Nothing in this Agreement is intended to
create in Indemnitee any right to employment or continued employment.
     Section 24. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be

14



--------------------------------------------------------------------------------



 



deemed to be one and the same instrument, notwithstanding that both parties are
not signatories to the original or same counterpart.
     Section 25. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
     Section 26. Section 409A. It is intended that any indemnification payment
or advancement of Expenses made hereunder shall be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended, and the guidance issued
thereunder (“Section 409A”) pursuant to Treasury
Regulation Section 1.409A-1(b)(10). Notwithstanding the foregoing, if any
indemnification payment or advancement of Expenses made hereunder shall be
determined to be “nonqualified deferred compensation” within the meaning of
Section 409A, then (i) the amount of the indemnification payment or advancement
of Expenses during one taxable year shall not affect the amount of the
indemnification payments or advancement of Expenses during any other taxable
year, (ii) the indemnification payments or advancement of Expenses must be made
on or before the last day of the Indemnitee’s taxable year following the year in
which the expense was incurred, and (iii) the right to indemnification payments
or advancement of Expenses hereunder is not subject to liquidation or exchange
for another benefit.
          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the parties hereto to be effective as of the date first above
written.

                  LAYNE CHRISTENSEN COMPANY    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                INDEMNITEE:    
 
           
 
  By        
 
  Name:  
 
   

15